Citation Nr: 1738047	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus and/or hypertension.

2.  Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1956 to October 1960, January 1961 to January 1977, and from January 1983 to January 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied service connection for glaucoma and continued a 10 percent rating for service-connected hypertension.

The Veteran initially requested a Board hearing, but withdrew his request in June 2017 correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for glaucoma and a higher rating for his service-connected hypertension.  

In June 2004, the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" for AMVETS.  This document was signed by both the Veteran and the attorney.  However, in June 2017, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" for California Department of Veterans Affairs.  This document was signed by both the Veteran and the representative.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631 (e)(1) (2016).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631 (f)(1).  Thus, California Department of Veterans Affairs is the accredited representative of record at this time.

California Department of Veterans Affairs has not submitted any argument on the Veteran's behalf.  VA regulations provide that when a claimant appeals to the Board, he/she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2016).  Significantly, under 38 C.F.R. § 20.904 (a)(1) (2016), an appellate decision may be vacated on the grounds that the appellant was denied due process, including the denial of the right to representation through action or inaction by VA or the Board.  See 38 C.F.R. § 20.904.  Accordingly, California Department of Veterans Affairs should be given an opportunity to submit argument in this appeal if so desired, prior to appellate review.

As a final matter, the Board notes that, following the issuance of the February 2014 statement of the case (SOC), additional relevant evidence was added to the record.  This evidence includes a February 2016 VA examination report and VA outpatient treatment records up through January 2017, which has not been considered by the AOJ with respect to the issues on appeal.  Although the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply in this case because the evidence was obtained by the VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  Thus, a remand is required for the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any relevant VA treatment records since January 2017.

2.  Allow California Department of Veterans Affairs to submit argument in this appeal if so desired.  

3.  After completing the above requested actions and any additional development warranted, readjudicate the appeal and furnish the Veteran and his representative a supplemental statement of the case which addresses all of the evidence received into the record following the February 2014 SOC.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




